COURT OF APPEALS
SANDEE BRYAN MARION              FOURTH COURT OF APPEALS DISTRICT                  KEITH E. HOTTLE,
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                     CLERK OF THE
KAREN ANGELINI                        300 DOLOROSA, SUITE 3200                         COURT
MARIALYN BARNARD                    SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                WWW.TXCOURTS.GOV/4THCOA.ASPX                        TELEPHONE
PATRICIA O. ALVAREZ                                                                  (210) 335-2635
LUZ ELENA D. CHAPA
IRENE RIOS                                                                          FACSIMILE NO.
  JUSTICES                                                                           (210) 335-2762


                                      November 16, 2018

        Manuel C. Rodriguez, Jr.                          Nicholas LaHood
        Law Office of Manuel C. Rodriguez, Jr.            Bexar County District Attorney's Office
        Lincoln Center - Suite 710                        101 W. Nueva St.
        7800 IH-10 West                                   San Antonio, TX 78205
        San Antonio, TX 78230                             * DELIVERED VIA E-MAIL *
        * DELIVERED VIA E-MAIL *

        RE:    Court of Appeals Number: 04-18-00647-CV
               Trial Court Case Number:       2017PA01776
               Style: In the Interest of J.D.H. and D.M.D.C., Children


                Enclosed please find the order which the Honorable Court of Appeals has
        issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.


                                                             Very truly yours,
                                                             KEITH E. HOTTLE,
                                                             Clerk of Court

                                                            _____________________________
                                                             Rosa Gonzalez
                                                             Deputy Clerk, Ext. 53855


        cc: Dinah L. Gaines (DELIVERED VIA E-MAIL)